DETAILED ACTION
This action is in response to communication filed on 3/29/2022
 	Claims 1, 3-11, and 13-20 are pending.
Claims 1, 3, 11 and 13 have been amended.
Claims 2 and 12 have been cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/29/2022 has been entered.
 
Response to Arguments
Applicant's arguments, see pages 8-10, filed 3/29/2022, with respect to the rejection(s) of claim(s) 1 and 11 under 35 USC § 103 have been fully considered but they are not persuasive. 

In the communication filed, applicant argues in substance that:

Pittenger does not include each element of pending claims 1 and 11 because the citation of Pittenger does not disclose “a cloud application separately transmit a different view of the video stream to at least one other client corresponding to at least one other user, each of the at least one other clients transmit a response stream based on a respective one of the different views of the video stream received by the at least one other client, and the cloud application engine receives the response stream from each of the at least one other client and the joint response stream to allow the at least one other client to collaborate simultaneously via the application on the workpiece ”  as cited in remarks, pg. 9.
In response to argument [a], Examiners respectfully disagrees.
Pittenger discloses an embodiment where the user interfaces, such as user interface 800, may also include a second view 803 of a document of a document-based conference. The second view 803 may be a clean copy of a document file upon which a document-based conference is being conducted. In some embodiments, such a view 803 may be modified or viewed differently without affecting a view of another participant. For example, both local document views 702, 802 include an "ACME" logo 701 include all outline, block style letters. A user may modify the "ACME" logo 801 of the view 803 to include three solid, non-outlined letters without the change being viewable with in the other shared views 702, 802. In other embodiments, the shared views 702, 802 may be modified and the second, non-shared view 803 is not affected (see Pittenger; [0072]).  Thus, Pittenger teaches a conference view that are independent from one another and this independent views are used in the collaboration session and therefore teaches the claim limitations.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1, 3-4, 10-11 and 13-14 and 20 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pittenger et al. (US 2014/0033067).

Regarding claim 1, Pittenger discloses a method for cooperative application control, comprising: 
multicasting, by a cooperative interaction engine of a cloud of computing resource, a view of a video stream to multiple clients connected to the cooperative interaction engine, the multiple clients corresponding to multiple users cooperatively interacting with an application on a shared workpiece, the application executed using a cloud application engine of the cloud of computing resources (see Pittenger; [0025]; document-based conferencing abilities may be embedded within a document editing application and such conferencing may be conducted to share a view of a document, and even document editing capability, with each conference participant along with a shared audio/video stream, text-based data messaging, and participant identity data)
 combining, by the cooperative interaction engine, the multiple separate response streams received from the multiple clients into a joint response stream (see Pittenger; [0067]; the data received from the collaboration server includes data representative of changes made by other collaboration session participants to their respective local document copies. The data received from the collaboration server is used to replicate, within the local document copy, the changes made to the document by the other participants).
transmitting, by the cooperative interaction engine, the joint response stream to the cloud application engine (see Pittenger; [0067]; the method 600 further includes connecting 606 to a collaboration session on the collaboration server as a function of the Uniform Resource Identifier and the document identifier and identifying 608 a viewable area of at least a portion of the document. The viewable area of the document is an area identified 608 as a function of the local document copy. The method 600 further includes synchronizing 610 the viewable area of the at least a portion of the document with data sent to and received from the collaboration server. The data sent to the collaboration server includes data representative of modifications made to the local document copy.);
wherein: 
the cloud application separately transmits a different view of the video stream to at least one other client corresponding to at least one other user (see Pittenger; [0072]; a view 803 may be modified or viewed differently without affecting a view of another participant); 
each of the at least one other clients transmits a response stream based on a respective one of the different views of the video stream received by the at least one other client (see Pittenger; [0072]; a user may modify the "ACME" logo 801 of the view 803 to include three solid, non-outlined letters without the change being viewable with in the other shared views 702, 802.); and 
the cloud application engine receives the response stream from each of the at least one other clients and the joint response stream to allow the at least one other client to collaborate simultaneously via the application on the workpiece (see Pittenger; [0072]; the shared views 702, 802 may be modified and the second, non-shared view 803 is not affected).

Regarding claim 3, Pittenger discloses the method as recited in claim 2, wherein the workpiece is located on a memory of the cloud of computing resources (see Pittenger; [0024]; this data may be stored on the server 102, on another server, in a database 106, or in another data storage location). 

Regarding claim 4, Pittenger discloses the method as recited in claim 1, wherein the cooperative interaction engine further comprises a video stream multicaster and a response stream combiner, wherein: 
the video stream multicaster is configured to receive the video stream of the application from the cloud application engine and multicast the view of the video stream to the multiple clients (see Pittenger; [0070]; the user interface 700 includes a local document copy view 702 that is synchronized with a local document copy view 802 of the user interface 800); and 
the response stream combiner is coupled to the video stream multicaster and is configured to combine the multiple separate response streams from the multiple clients into the joint response stream and to provide the joint response stream to the cloud application engine (see Pittenger; [0070]; if the local document copy view 702, 802 of either user interface 700, 800 is modified, the applications providing the user interfaces 700, 800 send and receive data to synchronize their respective views 702, 802). 

Regarding claim 10, Pittenger discloses the method as recited in claim 1, wherein the application and the workpiece comprise at least one of the following: 
the application is a word processor and the workpiece is a document (see Pittenger; [0025]; the collaboration services 104 divide functionality of collaboration applications to allow other applications, such as document-based conferencing enabled applications, to leverage collaboration functionality); 
the application is a spreadsheet application and the workpiece is a spreadsheet; 
the application is a presentation application and the workpiece is a presentation; 
the application is a video editor and the workpiece is a video production; 
the application is a database manager and the workpiece is a database; 
the application is a computer-aided design application and the workpiece is a mechanical design; or 
the application is a circuit design application and the workpiece is an electrical design. 

Regarding claim(s) 11, 13-14 and 20, do(es) not teach or further define over the limitation in claim(s) 1, 3-4 and 20 respectively.  Therefore claim(s) 11, 13-14 and 20 is/are rejected for the same rationale of rejection as set forth in claim(s) 1, 3-4 and 20 respectively.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5-8 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Pittenger et al. (US 2014/0033067) in view of Lemonik et al. (US 2012/0030563).

Regarding claim 5, Pittenger discloses the invention substantially, however the method as recited in claim 1, wherein the combining, by the cooperative interaction engine, comprises interleaving the multiple separate response streams.
	Lemonik in the field of the same endeavor discloses techniques for managing a browser-based word processor or other form of document manager that interacts with a hosted server system to permit collaboration by multiple users in a document.  In particular, Lemonik teaches the following:
wherein the combining, by the cooperative interaction engine, comprises interleaving the multiple separate response streams (see Lemonik; [0047] the controllers may also use timers or other mechanisms to aggregate inputs or mutations, so as to lower the number of updates that need to be made to the local or server-based models. For example, the controllers may implement changes to the local and/or server-based model in batches that occur within predefined time windows, such as by waiting 200 ms after an initial keystroke is sensed before sending to the central server system data about all keystrokes received in the time window). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was  effectively filed to modify the prior art with the teaching of Lemonik  in order to incorporate techniques for managing a browser-based word processor or other form of document manager that interacts with a hosted server system to permit collaboration by multiple users in a document. One would have been motivated because Lemonik teachings would improve techniques for managing a browser-based word processor or other form of document manager that interacts with a hosted server system to permit collaboration by multiple users in a document (see Lemonik; [0003-0004]).

Regarding claim 6, Pittenger-Lemonik discloses the method as recited in claim 1, wherein the combining, by the cooperative interaction engine, is based on a number of times responses in the multiple separate response streams are invoked (see Lemonik; [0047] the controllers may also use timers or other mechanisms to aggregate inputs or mutations, so as to lower the number of updates that need to be made to the local or server-based models. For example, the controllers may implement changes to the local and/or server-based model in batches that occur within predefined time windows, such as by waiting 200 ms after an initial keystroke is sensed before sending to the central server system data about all keystrokes received in the time window).

Regarding claim 7, Pittenger-Lemonik discloses the method as recited in claim 1, wherein the combining, by the cooperative interaction engine, comprises assigning windows of time to the multiple clients and combining the multiple separate response streams based on the window of time (see Lemonik; [0049]; changes may be sent periodically (e.g., once every 100 milliseconds, once every 200 milliseconds, once every 600 milliseconds, once every second, once every 2 seconds, or another appropriate time interval)).

Regarding claim 8, Pittenger-Lemonik discloses the method as recited in claim 1, wherein the combining, by the cooperative interaction engine, comprises combining the multiple separate response streams based on previously received responses in the multiple separate response streams (see Lemonik; [0049]; changes may be sent based on user activity (e.g., entering a paragraph break, applying a formatting change, navigating to another document section, clicking a save button, or some other action)). 

Regarding claim(s) 15-18, do(es) not teach or further define over the limitation in claim(s) 5-8 respectively.  Therefore claim(s) 15-18 is/are rejected for the same rationale of rejection as set forth in claim(s) 5-8 respectively.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Pittenger et al. (US 2014/0033067) in view of Bartek et al. (US 2013/0339847).

Regarding claim 9, Pittenger discloses the invention substantially, however the prior art does not explicitly disclose the method as recited in claim 1, wherein the combining, by the cooperative interaction engine, comprises combining the multiple separate response streams based on rankings of the multiple clients. 
Bartek in the field of the same endeavor discloses techniques for managing concurrent editing in a collaborative editing environment includes a step of a computer receiving an input to edit an electronic document from a first editor through a first user interface.  In particular, Bartek teaches the following:
wherein the combining, by the cooperative interaction engine, comprises combining the multiple separate response streams based on rankings of the multiple clients (see Bartek; [0028]; in an example, the order by which the editors have editing preference is determined by user rankings. In one scenario, the editors are a part of a community that tracks the importance or credibility of each editor. The editors with the highest community ranking that correlates to importance, credibility, etc., have editing preference over other editors. When multiple editors are concurrently editing the document, the editors with the higher community ranking are able to edit portions of the document before editors with the lower community ranking). 
	Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to modify the prior art with the teaching of Bartek in order to incorporate techniques for managing concurrent editing in a collaborative editing environment includes a step of a computer receiving an input to edit an electronic document from a first editor through a first user interface.  One would have been motivated because when concurrent contradictory editing occurs in the same content, adverse issues may materialize, such as continuous editing or a conflict loop that produces an instance where more than one user continues making a change that is undone by the other user at substantially the same time. Furthermore, in some instances, the more users that are concurrently editing a document, the more likely that users will edit the same content at substantially the same time, causing problems during the collaborative editing process (see Bartek; [0003]).

Regarding claim(s) 19, do(es) not teach or further define over the limitation in claim(s) 9 respectively.  Therefore claim(s) 19 is/are rejected for the same rationale of rejection as set forth in claim(s) 9 respectively.

Conclusion
For the reason above, claims 1, 3-11, and 13-20 have been rejected and remain pending.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY H TRAN whose telephone number is (571)270-5638. The examiner can normally be reached Monday - Friday 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIMMY H TRAN
Primary Examiner
Art Unit 2456



/JIMMY H TRAN/Primary Examiner, Art Unit 2451